 

 

   

     
    

taoe ;
SOURTYT SAY FEZ i
& or gli : f . Vi ¥ PIPED t

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 

4
nt deferens ane

IN RE TEXTRON, INC. SECURITIES
LITIGATION

19ev7881 (DLC)

ORDER

DENISE COTE, District Judge:

On January 24, 2020, the defendants filed a motion to

dismiss the amended complaint pursuant to Rule 12 (b) (6), Fed. R.

Civ. P. On February 14, the Lead Plaintiff filed a second

amended complaint. Accordingly, it is hereby

ORDERED that the defendants’ January 24 motion shall be

terminated as moot.
IT IS FURTHER ORDERED that the defendants shall respond to

the amended complaint by March 6, 2020. If the defendants renew

their motion to dismiss, the Lead Plaintiff shall file any

opposition to the renewed motion by March 27. Defendants shall

file any reply by April 10. At the time any reply is served,

the moving party shail supply Chambers with two (2) courtesy

 
copies of all motion papers by mailing or delivering them to the

United States Courthouse, 500 Pearl Street, New York, New York.

Dated: New York, New York
January 14, 2020

Visual, .
DENISE COTE
United States District Judge

 
